Citation Nr: 0701387	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
March 29, 2003, and in excess of 60 percent thereafter, for 
service-connected chronic low back syndrome, degenerative 
disc disease (DDD), with left-sided sciatica.

2.  Entitlement to a rating in excess of 10 percent prior to 
January 6, 2006, and in excess of 20 percent thereafter, for 
service-connected degenerative changes, left shoulder.

3.  Entitlement to a rating in excess of 10 percent prior to 
July 5, 2005, and in excess of 30 percent thereafter, for 
service-connected degenerative spondylosis, low cervical 
spine.

4.  Entitlement to service connection for a right leg 
disability associated with chronic low back DDD.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946 and December 1946 to July 1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

It is noted that in a February 2004 Statement of the Case 
(SOC), the RO granted an increased rating of 60 percent for 
chronic low back syndrome DDD with left-sided sciatica 
effective March 29, 2003, and prior thereto the SOC 
determined that a 20 percent rating was confirmed and 
continued.  The SOC then stated that the grant of 60 percent 
constituted a full grant of benefits and thus the appeal was 
withdrawn.

The Board finds, however, that the issue is still on appeal 
(and the veteran perfected the appeal via an April 2004 VA 
Form 9) because the time period prior to March 29, 2003, for 
entitlement to a rating in excess of 20 percent, must be 
considered.  Also, under the current rating schedule disc 
disease may be assessed under alternative criteria, one of 
which offers a 100 percent rating for unfavorable anyklosis 
of the entire spine (which, as illustrated below, has been 
raised by the evidence of record).  Thus, the Board shall 
address the matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
additional evidentiary development is necessary.  
Particularly, because the Board cannot make its own medical 
judgments, and given some conflicting medical evidence as 
highlighted below, a comprehensive VA examination is 
necessary so that the evaluation of the veteran's disability 
will be a fully informed one.  Wilson v. Derwinski, 2 Vet. 
App. 16, 21 (1991).

Low back & right leg

A May 2001 VA treatment note contained the veteran's 
complaint sharp/dull central low back pain with intermittent 
posterior right lower extremity numbness.  

A March 2003 letter from Lompoc Orthopedic Medical Center and 
Cam Lindberg, M.D., indicated that the veteran's left lower 
extremity gave way commonly due to painful weakness with 
sciatic radiations.  A November 2003 letter from Dr. Lindberg 
stated that the veteran's spine had deteriorated, and that 
the veteran was affected by such severe degeneration that 
true ankylosis existed in all levels of the spine.  At times, 
the veteran was unable to walk.

A July 2005 letter from Dr. Lindberg stated that the veteran 
had been falling due to numbness in the veteran's right lower 
extremity.  Dr. Lindberg found that the veteran had an 
unfavorable ankylosis of his entire spine that forced 
diaphragmatic breathing, gastreoesphageal reflux disease, and 
neurologic symptoms in his right lower extremity.  

A January 2005 VA treatment note contained the veteran's 
complaint that he had had trouble standing up straight 
without bending his knees.  

At a January 2006 fee-basis VA examination, the examiner 
found that the veteran's posture was abnormal in that he 
stooped slightly forward.  Physical assessment found evidence 
of intervertebral disc syndrome involving L4 through S1, with 
sensory deficit on the left side involving the leg and foot.  
Also, reflexes were absent on the right, +1 on the left.  
Ankles were +2 on the right, and absent on the left.  The 
diagnosis was severe degenerative joint disease with 
scoliosis and radiculopathy to the left involving L4 through 
S1.  

Given Dr. Lindberg's earlier finding of unfavorable 
ankylosis, and also his statements that the veteran suffered 
from GERD and other symptoms related to his service-connected 
low back DDD, a new VA examination should consider Dr. 
Lindberg's findings.  Specifically, any objective neurologic 
abnormalities must be clearly defined in order to properly 
assess the veteran's case.  Moreover, the veteran's 
complaints over the years concerning his right leg, in 
combination with Dr. Lindberg's statements about right lower 
extremity weakness, should be considered in the context of 
additional testing.  An examiner should consider whether any 
diagnosed right leg disorder is at least as likely as not 
related to service-connected low back DDD.  

Neck & left shoulder

A March 2001 VA radiology report had found uncovertebral 
osteophyte formation caused moderately severe or severe right 
C6-7 neural foraminal stenosis, with expected impingement on 
the exiting right C7 nerve root.  The assessor stated that 
this was consistent with the veteran's symptoms of right 
upper extremity radiculopathy.  A primary care note indicated 
that the veteran's right shoulder and neck pain may have been 
a mixed component of myofacial/neurogenic pains.  A May 2001 
VA treatment note indicated new problems of neck pain and 
cervical radiculopathy.  By October 2001, it was found that 
the veteran's neck had markedly improved.  

At a January 2006 VA examination, the examiner considered 
both of the veteran's shoulders.  Physical assessment found 
evidence of radicular disc or intervertebral disc syndrome 
involving the cervical spine.  It was noted in the cervical 
area sensory wise at C6 through C7 with decreased sensation 
of the thumb, index finger, lateral long finger, and long 
finger.  It was noticed on the left side with three out of 
five strength in shoulder rotation, shoulder abduction, elbow 
flexion, and radial wrist extension at four of five.  The 
diagnosis was severe degenerative joint disease with 
radiculopathy C5 through C7.  

Because it appears that the latter examiner identified some 
neurological components of the cervical spine disability in 
the veteran's left arm/shoulder, a new examination is 
necessary to demarcate, if possible, objective findings and 
subjective symptoms associated with service-connected left 
shoulder degenerative changes and degenerative spondylosis of 
the lower cervical spine, respectively.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should update the record with 
any recent and outstanding VA treatment 
records.  Also, the RO should attempt to 
obtain any treatment records pertaining to 
the veteran's spine and shoulder that may 
be at Lompoc Orthopedic Clinic (i.e., Dr. 
Lindberg).  

2.  The veteran should undergo VA 
orthopedic and neurological examinations 
for the purpose of determining the current 
severity of his low back, cervical spine, 
and left shoulder disabilities, and any 
associated medical problems.  The examiner 
should review the claims file.  

(a)	The examiner should list all 
associated symptomatology concerning 
low back DDD, degenerative 
spondylosis of the cervical spine, 
and a left shoulder disability 
involving degenerative changes.  
Range of motion study should include 
comments on functional loss due to 
pain, fatigability, lack of 
endurance, and incoordination.  
Appropriate testing should be 
performed to specifically identify 
any associated objective neurological 
abnormalities in any and all 
extremities (including right upper 
and lower extremities).  To the 
extent possible, the examiner should 
demarcate symptoms that are 
associated with a service-connected 
left shoulder disability involving 
degenerative changes versus any 
manifestations of cervical 
radiculopathy of the left upper 
extremity.  
(b)	When rendering diagnoses 
concerning the spine, the examiner 
should address Dr. Lindberg's July 
2005 finding of "unfavorable 
ankylosis."  

3.  If the determination of these claims 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


